UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07584 Rydex Series Funds (Exact name of registrant as specified in charter) 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Address of principal executive offices) (Zip code) Donald C. Cacciapaglia, President Rydex Series Funds 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Name and address of agent for service) Registrant’s telephone number, including area code: 301-296-5100 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Attached hereto. Commodities Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Shares Value MUTUAL FUNDS†,1 - 62.3% Guggenheim Strategy Fund I $ Guggenheim Strategy Fund II Total Mutual Funds (Cost $8,201,574) Face Amount REPURCHASE AGREEMENTS††,2 - 33.3% UMB Financial Corp. issued 09/30/14 at 0.00% due 10/01/14 $ RBC Capital Markets issued 09/30/14 at (0.05)% due 10/01/14 Mizuho Financial Group, Inc. issued 09/30/14 at 0.01% due 10/01/14 HSBC Group issued 09/30/14 at 0.00% due 10/01/14 Credit Suisse Group issued 09/30/14 at (0.05)% due 10/01/14 Total Repurchase Agreements (Cost $4,377,582) Total Investments - 95.6% (Cost $12,579,156) $ Other Assets & Liabilities, net - 4.4% Total Net Assets - 100.0% $ Contracts Unrealized Gain (Loss) COMMODITY FUTURES CONTRACTS PURCHASED† November 2014 Natural Gas Futures Contracts (Aggregate Value of Contracts $206,150) 5 $ November 2014 Feeder Cattle Futures Contracts (Aggregate Value of Contracts $117,550) 1 December 2014 Live Cattle Futures Contracts (Aggregate Value of Contracts $261,360) 4 November 2rude Futures Contracts (Aggregate Value of Contracts $1,554,309) 17 December 2014 Coffee 'C' Futures Contracts (Aggregate Value of Contracts $72,881) 1 December 2014 Cocoa Futures Contracts (Aggregate Value of Contracts $32,940) 1 November 2inc Futures Contracts (Aggregate Value of Contracts $57,113) 1 November 2ead Futures Contracts (Aggregate Value of Contracts $52,406) 1 ) March 2015 Sugar #11 Futures Contracts (Aggregate Value of Contracts $92,120) 5 ) December 2014 Lean Hogs Futures Contracts (Aggregate Value of Contracts $113,550) 3 ) November 2opper Futures Contracts (Aggregate Value of Contracts $167,150) 1 ) December 2014 Hard Red Winter Wheat Futures Contracts (Aggregate Value of Contracts $27,913) 1 ) November 2014 Gasoline RBOB Futures Contracts (Aggregate Value of Contracts $410,827) 4 ) November 2rimary Aluminum Futures Contracts (Aggregate Value of Contracts $145,579) 3 ) November 2014 New York Harbor Ultra-Low Sulfur Diesel Futures Contracts (Aggregate Value of Contracts $334,820) 3 ) November 2ickel Futures Contracts (Aggregate Value of Contracts $97,686) 1 ) December 2014 Gold 100 oz. Futures Contracts (Aggregate Value of Contracts $120,940) 1 ) December 2014 Cotton #2 Futures Contracts (Aggregate Value of Contracts $61,340) 2 ) November 2014 Gas Oil Futures Contracts (Aggregate Value of Contracts $482,250) 6 ) December 2014 Corn Futures Contracts (Aggregate Value of Contracts $160,000) 10 ) Commodities Strategy Fund CONSOLIDATED SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2014 Contracts Unrealized
